The Vice-Chancellor
refused the attachment; and said : that where a party had once gone through with an examination of the judgment debtor, it was not right to oblige him to undergo another general examination. The best course would be, for the party who might require an additional examination, to satisfy the master that the questions were material, necessary. and proper ; that the questions required to be answered should be propounded in-writing and laid before the master— and if the master was satisfied of the materiality and propriety of a further examination of the defendant, he should grant a summons and restrict the further examination to matters of such written interrogatories.
Mr. Evans, for the motion.
Mr. Wilson, contra.